UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-6283



In Re: SCOTT LEE SHARP,

                                                          Petitioner.



          On Petition for Writ of Mandamus.    (CR-99-82)


Submitted:   May 17, 2001                     Decided:   May 25, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Scott Lee Sharp, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Scott Lee Sharp has filed a petition for a writ of mandamus

seeking reversal of a magistrate judge’s order denying Sharp’s

motion for recusal.   Mandamus is a drastic remedy to be used only

in extraordinary circumstances. Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976).   Mandamus relief is only available when

there are no other means by which the relief sought could be

granted, In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may

not be used as a substitute for appeal.    In re United Steelworkers,

595 F.2d 958, 960 (4th Cir. 1979).        The party seeking mandamus

relief carries the heavy burden of showing that he has no other

adequate means to attain the relief he desires and that his right

to such relief is clear and indisputable.      Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980).     Sharp has not made such a

showing.   Accordingly, we deny his motion to proceed in forma pau-

peris and deny mandamus relief.   We grant Sharp’s motions to waive

filing of multiple copies of his petition.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                     PETITION DENIED




                                  2